713 N.W.2d 773 (2006)
475 Mich. 860
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
William Wesley DEVINE, Defendant-Appellant.
Docket No. 130328. COA No. 256185.
Supreme Court of Michigan.
May 24, 2006.
On order of the Court, the application for leave to appeal the November 22, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.